Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1, 5-7, 10-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen (US 2012/0169498) in view of Leite, Resiliency Assessment in Distribution Networks Using GIS-Based Predictive Risk Analytics
	
Claim 1
Leppanen discloses a system comprising: 

    PNG
    media_image1.png
    340
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    536
    media_image2.png
    Greyscale

a vegetation management module to receive image data from an image source (Lepanen, ¶ 85: “The relative or absolute health of a tree is evaluated from field observation and/or image data, for example, from aerial image data associated with the tree crown data and the falling tree data defined above”); 
a memory for storing program instructions (Leppanen, ¶ 125: “a memory chip, or any other tangible computer readable storage medium”); 
a vegetation management processor, coupled to the memory, and in communication with the vegetation module (Leppanen, ¶ 126: “Data input device 186 may be coupled to the processor 182 and configured to provide the processor 182 with at least one sensing dataset, for example, a LiDAR dataset”), and operative to execute program instructions to: 
receive first image data and second image data for an area of interest (Lepanen, ¶ 88: “The radiation imagery and tree height/location imagery data, for example, LiDAR data, may be substantially simultaneously collected to minimize or prevent mapping or overlay errors. For example, the data may be simultaneously collected form a height of at least 500 feet, or at least 700 feet, an elevation that has been shown to produce satisfactory results. Image quality may be ; 
overlay the first image data over the second image data to generate an overlaid image (Lepanen, ¶ 88: “The radiation imagery and tree height/location imagery data, for example, LiDAR data, may be substantially simultaneously collected to minimize or prevent mapping or overlay errors. For example, the data may be simultaneously collected form a height of at least 500 feet, or at least 700 feet, an elevation that has been shown to produce satisfactory results. Image quality may be enhanced, however, if the imagery is collected, for example, simultaneously collected, from an even higher altitude, while still providing the same ground resolution.”); 

generate a risk score for the at least one feeder (Leppanen, ¶ 77: “A "falling tree threshold" may be determined by a processor or defined by the data user, and if a tree crown has a falling tree value greater than the falling tree threshold, the tree is designated a "falling tree."”) and 
generate a visualization based on the at least one feeder and the generated risk score (Leppanen, ¶ 133: “The GUI may include a display 238, for example, configured to display intermediate results and/or final results of the analysis, for example, be configured to display a safety buffer zone such that it can be determined from looking at the tree location on display 238 whether or not at least one tree point of interest on the target tree is liable to intersect with the safety buffer zone, for example, when at least one tree point of interest is rotated around the pivot point”).
receive feeder attribute data for at least one feeder in the overlaid image (Leite, Page 4251: “Many power flow interruptions are caused when tree branches touch the distribution feeder conductors. The vegetation location detection is performed using remote sensing technology in association with GIS application that identifies the distribution feeder segments vulnerable to tree size”)
generate a risk score for the at least one feeder based in part on the received feeder attribute data (Leite, abstract: “Results offer prediction of hourly risk levels and monthly accumulated risk for each feeder section of a distribution network allowing for timely tracking of the operating condition”)
generate a visualization based on the at least one feeder and the generated risk score (Leite, Page 4255: “Fig 6 shows the accumulated risk values during January where the smaller accumulated risk values are the first layers in cold color while the larger values are the last layers in hot color. The feeder section #1 has one lower layer in cold color indicating the accumulated risk is small. On the other hand, the feeder section #2 had upper layers with hot color tones indicating its large accumulated risk, which is the consequence of customers’ types connected in this section”)

    PNG
    media_image3.png
    270
    688
    media_image3.png
    Greyscale


Claim 5
Leite further makes obvious wherein the risk score predicts a risk of utility outage of the feeder (Leite, “We have proposed several innovative solutions: a) integration of outage records, historical weather information and fault management events in a risk-based GIS driven proactive management tool”).
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a risk score based on feeder attributes.  As disclosed by Leite, the technique is applicable to GIS based vegetation management systems and could be incorporated or the following reasons: “Once the realization of this risk assessment step is implemented, one can then integrate it with the advanced distribution management system to offer risk mitigation. This tool facilitates the operators’ decisions since it employs spatiotemporal GIS based visualization for the resiliency improvement actions.” (Leite, Conclusion)
Claim 6
further comprising program instructions to: generate at least one geospatial cluster including two or more feeders (Leite, C. “s, a clustering methodology is needed to classify the estimated likelihood, impact and risk, as in Fig. 1.”).
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a risk score based on feeder attributes.  As disclosed by Leite, “The Jenks natural breaks algorithm is a common method in GIS applications able to divide a dataset into a predefined number of homogeneous classes. This method was originally introduced as “optimal data classification” because it minimizes the variance within classes by maximizing the variance between classes”
Claim 7
Leite further makes obvious wherein the feeders in the geospatial cluster include: 1. A same or similar risk score, and 2. Are located in a same geographic location (Leite, Fig. 5; “Fig. 5 shows a screen shot with the tridimensional graphical representation of the tested distribution network where different colors are hourly risk levels”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a risk score based on feeder attributes.  As disclosed by Leite, “The Jenks natural breaks algorithm is a common method in GIS applications able to divide a dataset into a predefined number of homogeneous classes. This method was originally introduced as “optimal data classification” because it minimizes the variance within classes by maximizing the variance between classes”
Claim 10
wherein the feeder attribute data is at least one of weather data, prior outage data, last trimming date data, next trimming date data, number of customers affected in the area of interest; vegetation modelling analytics (Leppanen, ¶ 116: “A model may be provided and applied to all crown areas, for example, to predict the health condition of each crown. A threshold value can be defined for the health condition, as described above, and the tree or crown can be designated "in compromised health" if the health condition exceeds or is below the acceptable health condition threshold. The acceptable health condition threshold value may be dependent on local conditions and may be defined by the data user.”).
Claim 11
Leite further makes obvious wherein the risk score is generated by a risk score model trained via a machine learning technique (Leite, Section I: “We have proposed several innovative solutions: a) integration of outage records, historical weather information and fault management events in a risk-based GIS driven proactive management tool; b) implementation of a risk model based on Naive Bayes learning, and classifying the calculated likelihood using Jenks natural breaks where the financial impacts are modeled using the time series-based spatiotemporal formulation, and c) operator visualization of hourly risk prediction using GIS interface.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a risk score based on feeder attributes.  As disclosed by Leite, the technique is applicable to GIS based vegetation management systems and could be incorporated or the following reasons: “Once the realization of this risk assessment step is implemented, one can then integrate it with the advanced distribution management system to 

Claim 12
Leppanen discloses wherein the visualization (Leppanen, ¶ 132: “FIG. 19 is a schematic illustration of a graphical user interface (GUI) 220 that may be provided “) is at least one of a map (Leppanen ¶ 123: “displaying an indication that the target vegetation on a map requires service due to possible impact upon the structure”), a graph and a table (Leppanen ¶ 13; “attributing a target vegetation database with an impact table record that describes an impact between the target vegetation and the structure”).

    PNG
    media_image4.png
    416
    522
    media_image4.png
    Greyscale



	The same teachings and rationales in claim 1 are applicable to claim 13.
Claim 17
	The same teachings and rationales in claim 5 are applicable to claim 17.
Claim 18
The same teachings and rationales in claim 7 are applicable to claim 18.
Claim 19
The same teachings and rationales in claim 1 are applicable to claim 19.
Claim 20
The same teachings and rationales in claim 7 are applicable to claim 20.

Claim(s) 2-4, 8-9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen (US 2012/0169498) in view of Leite, Resiliency Assessment in Distribution Networks Using GIS-Based Predictive Risk Analytics and Klein (US 2020/0250424)

Claim 2
Leite does not explicitly disclose, but Klein makes obvious comprising program instructions to: identify at least one feeder in the overlaid image that includes vegetation in a buffer zone for that feeder, wherein the identification of the at least one feeder is prior to receipt of the feeder attribute data (Klein, ¶ 44: “At block 304, the vegetation that is either overlapping or within a buffer distance of a power line can be detected. The system can either 
Before the effective filing date of this application it would have been obvious to one of ordinary skill in the art to identify buffer areas.  The motivation would have been to limit analysis to areas in contact with potential lines. 
Claim 3
Leite does not explicitly disclose, but Klein makes obvious comprising program instructions to: determine whether the vegetation in the buffer zone for the identified at least one feeder exceeds a threshold value (Klein, ¶ 47: “The risk value can be compared to a threshold value. If the risk is below the threshold value, no further action needs to be taken. If, however, the risk value is greater than a threshold value, a work order can be generated 310. The work order can direct a crew to the target location to remove the tree hazard. The work crew can remove the tree hazard by removing the tree or pruning the tree. The work order can also include an expected finish date. Once the expected finish date has passed, a new image or set of images can be retrieved and the analysis can be performed again to determine if the risk value has decreased below the threshold amount.”)
Before the effective filing date of this application it would have been obvious to one of ordinary skill in the art to identify buffer areas.  The motivation would have been to limit analysis to areas in contact with potential lines. 
Claim 4
Leite does not explicitly disclose, but Klein makes obvious wherein the first image data is satellite image data (Klein, ¶ 24: “system is configured to analyze a time series of satellite images  and the second image data is geographic information system (GIS) data, and the second image data is received from a utility company (Klein, ¶ 23: “In embodiments of the invention, the location of local power lines can be identified by accessing governmental databases, power company databases or private third-party databases.”)
Before the effective filing date of this application it would have been obvious to one of ordinary skill in the art to identify buffer areas.  The motivation would have been to limit analysis to areas in contact with potential lines. 
Claim 8
Leite does not explicitly disclose, but Klein makes obvious further comprising program instructions to: generate a trim schedule for at least one feeder based on the generated risk score (Klein, abstract: “If the risk is above a threshold amount, a work order can be issued to direct a crew to trim or cut the tree to prevent it from contacting the power line.”)
Before the effective filing date of this application it would have been obvious to one of ordinary skill in the art to identify buffer areas.  The motivation would have been to limit analysis to areas in contact with potential lines. 
Claim 9
The cited prior art further discloses wherein the trim schedule includes a hot spot trim of the at least one feeder (all three references disclose tree encroachment as an additional risk factor; e.g. Lepanen, ¶ 3: “may incur problems from trees which may pose a risk of falling upon the wires or other structures. It is understood, however, that not all trees which have the .
Claim 14
The same teachings and rationales in claim 2 are applicable to claim 14.
Claim 15
The same teachings and rationales in claim 3 are applicable to claim 15.
Claim 16
The same teachings and rationales in claim 4 are applicable to claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611